Citation Nr: 1104960	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  04-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318.

3.  Entitlement to recognition as the surviving spouse of the 
Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1967.  
The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue as to whether the appellant is the Veteran's surviving 
spouse is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2001; the immediate cause of 
death was arteriosclerotic cardiovascular disease; no underlying 
causes of death were reported.  

2.  At the time of the Veteran's death, service connection was in 
effect for posttraumatic stress disorder (PTSD), rated 100 
percent disabling from January 29, 1998.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2010).

2.  The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  In addition, certain chronic diseases 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The regulations also provide that service connection is warranted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  
This includes any increase in disability that is proximately due 
to or the result of a service-connected disease of injury.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2010).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).

The diseases alluded to above include chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  
A recent amendment to that regulation added hairy cell leukemia 
and other chronic B- cell leukemias, Parkinson's disease, and 
ischemic heart disease, to the list of diseases associated with 
exposure to certain herbicide agents.  75 Fed. Reg. 53202 (August 
31, 2010).

A surviving spouse of a qualifying veteran who died of a service-
connected disability is entitled to receive Dependency and 
Indemnity Compensation benefits.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2010).  In order to establish service 
connection for the cause of the Veteran's death, the evidence 
must show that a disability incurred in or aggravated by active 
service was either the principal or contributory cause of death.  
To constitute the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes of 
death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2010).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the cause 
of death, or that there was a causal relationship between the 
service-connected disability and the Veteran's death.  38 C.F.R. 
§ 3.312(c) (2010).  The service-connected disability, to be a 
contributory cause of death, must be shown to have combined with 
the principal cause of death, that it aided or lent assistance to 
the cause of death.  It is not sufficient to show that it 
casually shared in producing death; instead, a causal 
relationship must be shown.  

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of death; 
this requires a determination as to whether there were 
debilitating effects and a general impairment of health caused by 
the service-connected disability which rendered the Veteran less 
capable of resisting the effects of an unrelated disability.  38 
C.F.R. § 3.312 (c)(3) (2010).   Under 38 C.F.R. § 3.312(c)(4), in 
cases where the primary cause of death is by its very nature so 
overwhelming that eventual death is anticipated irrespective of 
coexisting disabilities, there must be a determination as to 
whether there is a reasonable basis that a service-connected 
disability had a material effect in causing death.  38 C.F.R. § 
3.312(c)(4) (2010).  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was itself of a progressive or debilitating 
nature. 

The appellant claims that the Veteran's death due to 
arteriosclerotic cardiovascular disease was aggravated by his 
PTSD and contributed to his death.  In the alternative, the Board 
has considered whether the Veteran's arteriosclerotic 
cardiovascular disease was related to his military service, 
including his exposure to herbicides while serving in the 
Republic of Vietnam.  

The Veteran died on October [redacted], 2001.  The immediate cause of 
death was arteriosclerotic cardiovascular diseases and no 
underlying causes of death were reported.  At the time of the 
Veteran's death, service connection was in effect PTSD, rated 100 
percent disabling.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence establishes that service connection 
is warranted for the cause of the Veteran's death.  

The Veteran's service personnel records show that he served in 
the Republic of Vietnam for the period from February 1966 to 
March 1967.  Consequently, he is presumed to have been exposed to 
herbicides.  

The Board notes that the regulations pertaining to presumptive 
service connection were recently amended and now include ischemic 
heart disease as a condition subject to presumptive service 
connection.  The Veteran's death certificate lists the immediate 
cause of death as arteriosclerotic cardiovascular heart disease.  
Ischemic heart disease (IHD) is defined as any of a group of 
acute or chronic cardiac disabilities resulting from insufficient 
supply of oxygenated blood to the heart.  The Free Dictionary by 
Farlex (accessed December 21, 2010), http://medical-
dictionary.thefreedictionary.com/disease.  Arteriosclerotic 
cardiovascular disease (ASCVD) is defined as atherosclerotic 
involvement of arteries to the heart and to other organs, 
resulting in debility or death; sometimes used specifically for 
ischemic heart disease.  The Free Dictionary by Farlex (accessed 
December 21, 2010), http://medical-
dictionary.thefreedictionary.com/disease.  Atherosclerosis is 
defined as the build up of a waxy plaque on the inside of blood 
vessels.  The Free Dictionary by Farlex (accessed December 21, 
2010), http://medical-
dictionary.thefreedictionary.com/atherosclerosis.

The Board finds that that arteriosclerotic cardiovascular disease 
falls under the broader category of ischemic heart disease.  
Therefore, resolving all reasonable doubt in favor of the 
claimant, the Board finds that service connection for the cause 
of the Veteran's death is warranted on a presumptive basis.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Entitlement to DIC benefits under 38 U.S.C. § 1318

Where a veteran's death is determined to not be service-
connected, a surviving spouse may still be entitled to benefits.  
Benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service-
connected.  A deceased veteran for purposes of this provision is 
a veteran who dies, not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of military 
retired pay or correction of a rating after the veteran's death 
based on clear and unmistakable error) was not in receipt of but 
would have been entitled to receive compensation, at the time of 
death for service-connected disabilities rated totally disabling.  
The service-connected disabilities must have either been 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the veteran's 
separation from service.  The total rating may be schedular or 
based on unemployability.  38 U.S.C.A. § 1318(b) (West 2002); 38 
C.F.R. § 3.22 (2010); Nat'l Org. of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

Based upon the evidence of record, the Board finds that a total 
rating was not in effect for 10 years prior to the Veteran's 
death and there is no indication that he was otherwise entitled 
to receive a total rating for the 10 years prior to his death 
under applicable VA law because of CUE in a prior determination.  
The Veteran separated from service in October 1967.  He 
established service connection for posttraumatic stress disorder, 
rated 100 percent disabling, effective January 29, 1998.  He died 
on October [redacted], 2001.  The Board finds no basis in VA law to allow 
the benefits sought pursuant to 38 U.S.C.A. § 1318.  Accordingly, 
the appellant's claim under 38 U.S.C.A. § 1318 must be denied for 
lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.

Entitlement to DIC benefits under 38 U.S.C. § 1318 is denied.


REMAND

A review of the claims file reveals that a remand is necessary in 
order to determine whether the appellant meets the VA 
requirements to be considered a surviving spouse.  38 U.S.C.A. 
§ 1318(c) (West 2002).

In the March 2006 remand, the Board noted that the appellant 
reported that she and Veteran were married on three separate 
occasions.  She also indicated that she used her married surname, 
lived with the Veteran, and that they held themselves out as 
husband and wife throughout.  The Board remanded the appellant's 
case in part so that she could supply copies of her divorce 
complaints and decrees.  Thereafter, the Appeals Management 
Center was requested to determine whether the appellant met the 
criteria to be considered the surviving spouse of the Veteran.  
Specifically, the Appeals Management Center was requested to 
determine whether the requirements were met for the appellant to 
be recognized as the Veteran's surviving spouse.  

The Appeals Management Center contacted the appellant on several 
occasions and all correspondence was returned as undeliverable.  
Thereafter, the Appeals Management Center issued a memorandum of 
a formal finding of unavailability of the appellant's correct 
address dated in September 2009.  The Appeals Management Center 
noted that several addresses of record had been used to attempt 
to contact the appellant and a search of the Debtor Discovery 
database using the appellant's address.  It is not clear which 
address was used to search the Debtor Discovery database.  
However, the Board sent the appellant a letter dated in February 
2010 and informed her that her case was temporarily stayed due to 
a recent United States Court of Appeals for Veterans Claims case.  
There is no evidence to suggest that this letter was returned or 
that the address used by the Board was not correct.  

Consequently, while the Board has determined that service 
connection for the cause of the Veteran's death is warranted, it 
remains unclear as to whether the appellant meets the criteria to 
be considered the surviving spouse.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant at her most 
recent address of record (used by the Board 
in the February 2010 letter) and request 
that she provide copies of her divorce 
complaints and decrees.  Additionally, if 
the appellant and the Veteran have children 
born of their marriage, request copies of 
any relevant birth certificates.  

2.  Then, readjudicate the issue of whether 
the appellant meets the criteria to be 
considered the surviving spouse of the 
Veteran.  If action remains adverse to the 
appellant, issue a supplemental statement 
of the case and allow the appropriate time 
for response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


